     Case 1:17-cv-04179-DLC Document 188 Filed 04/04/19 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES SECURITIES AND EXCHANGE
COMMISSION,

      Plaintiff,
                                                      Civil No. 1:17-CV-04179(DLC)(RLE)
v.
                                                                [REDACTED VERSION]
ALPINE SECURITIES CORPORATION,

      Defendant.




     ALPINE SECURITIES CORPORATION’S MEMORANDUM REGARDING
              OBJECTIONS PERTAINING TO CERTAIN SARs




                         335 Madison Avenue, 12th Floor
                           New York, New York 10017
                                (212) 344-5680




                                One Utah Center
                        201 South Main Street, Suite 1300
                        Salt Lake City, Utah 84111-2216
                                 (801) 322-2516
                        Attorneys for Alpine Securities Corp.
         Case 1:17-cv-04179-DLC Document 188 Filed 04/04/19 Page 2 of 12




         Alpine Securities Corporation (“Alpine”), by and through its undersigned counsel,

pursuant to the Court’s Order dated March 15, 2019, hereby submits this Memorandum

addressing the Suspicious Activity Reports (“SARs”) subject to the Court’s December 11, 2018

Opinion on Summary Judgment (the “Opinion”). Pursuant to the Court’s March 15, 2019 Order,

the parties submitted to the Court, as Exhibit A to the letter dated March 20, 2019, a schedule

listing those SARs that the parties agree are within the scope of the Court’s ruling on summary

judgment (“Exhibit A”). The Court also directed the parties to confer and “provide the Court

with a table which lists those SARs as to which the parties disagree whether the December 11

Opinion granted summary judgment, with columns that briefly refer to Alpine’s objection and

the SEC’s response (“Objection Table”),” and agreed that the table would be submitted on April

4, 2019. (Order, March 15, 2019). Finally, the parties were invited to submit memoranda with

the Objection Table to further explain the basis for and responses to Alpine’s objections.

         As reflected in the Objection Table, Alpine has objected to the entry of judgment in

relation to 387 SARs.1 Those objections fall into four categories each of which is discussed

below.

         1.      The Opinion did not make any findings or rulings regarding 178 SARs in the
                 “related” litigation category.

         In support of summary judgment, the SEC submitted a table (Table 2) identifying 675

SARs that the SEC alleged failed to include “criminal or regulatory history” in the SAR

narrative. See SEC 56.1 Statement, Dkt. 148-4. The Court discussed the SARs relating to

Customers A, D, and E (Opinion at 58-63) and individually reviewed 10 specific SARs (Id. at


    1
     In preparing the Objection Table with the SEC, Alpine agreed to remove its objection to low-trading volume
on SAR No. 1771 and agreed to allow the SEC to reinsert its low-trading volume designation on SAR No. 1712.
                                                       1
         Case 1:17-cv-04179-DLC Document 188 Filed 04/04/19 Page 3 of 12




63-66). Based on that discussion, the Court granted summary judgment with respect to 490

SARs relating to Customers A, D, and E, and three of the separately reviewed SARs.

        The Court failed to address the remaining 178 SARs in the Opinion. Of those 178 SARs,

Alpine objects to the inclusion of 172 SARs that did not involve Customers A, D, or E, and an

additional six SARs from Customer E that do not fit within the scope of the Opinion because

they each involve a “third-party” claim.2

        In terms of its analysis of this issue, the Court held that the “SEC is thus entitled to

summary judgment to the extent it shows that there is no question of fact as to the (1) presence of

information about the litigation in the SAR support file, and (2) a connection between the

litigation and the reported transaction.” The Court then defined relatedness not as pertaining to

the reported transaction but as including litigation that concerns “either the issuer of the

securities in the transaction or the customer engaged in the transaction.” (Opinion at 54-55).

The Court also confirmed that, certain litigations, even if they exist, could be “unrelated” or so

remote as to not require inclusion in the SAR narrative. See id., at 65-66. The Opinion therefore

concludes that the SEC is entitled to judgment as to any SAR where it established the existence

in the support file of information concerning a litigation, that the litigation involved the “issuer”

or the “customer,” and that the litigation is “related.” Id. at 54-55.




    2
      As set forth on Alpine’s Objection Table, the 172 SARs not from Customers A, D, or E, and not addressed in
the Opinion, are as follows: 6, 9, 193, 202, 228, 232, 234-236, 238, 239, 241, 242, 244-248, 252, 254-257, 259, 260,
262, 269, 270, 273, 274, 276, 279-281, 286, 291-295, 298-301, 303-305, 307-316, 330, 334, 337, 345, 347, 350,
356-360, 362, 364, 368-372, 376, 1585, 1586, 1591, 1599, 1601, 1611, 1613, 1618, 1619, 1621, 1627, 1633, 1635,
1639, 1652, 1653, 1660, 1664, 1674, 1700, 1705, 1714, 1717, 1723, 1724, 1746, 1750-1752, 1758, 1759, 1762,
1769, 1776, 1780-1783, 1786, 1790, 1796, 1798, 1816, 1817, 1822, 1880-1883, 1887, 1893-1895, 1897-1904, 1910,
1912-1915, 1921-1923, 1925-1931, 1940, 1944, 1946, 1947, 1956, 1960-1969, 1972, 1974, 1976, 1977, 1991, 1999.
                                                         2
          Case 1:17-cv-04179-DLC Document 188 Filed 04/04/19 Page 4 of 12




         The Court considered the evidence regarding the litigation cited in relation to Customers

A, D, and E (the vast majority of the SARs in this category) and the ten additional SARs.3

However, in relation to the 172 SARs not involving Customers A, D, or E, neither the record not

the Court’s Opinion includes any reference to evidence that the litigation involved the “issuer” or

“customer” or that it was sufficiently related. The SEC did not put into the record any evidence

of the nature of the litigation. It only provided a Bates number in a support file, without any

description of the litigation, its claims or participants, its timing, or its relation to the transaction,

and did not provide the support file to the Court. Nor did the SEC put forth any argument to the

Court regarding these 172 non-Customer A, D, and E SARs. The SEC has therefore failed to

establish its entitlement to summary judgment in relation to those SARs.

         In addition to Alpine’s objection to the inclusion of 172 SARs that did not involve

Customers A, D, or E, Alpine objects to the inclusion of the following six SARs from Customer

E because the SEC's evidence, Table 2, includes a designation of "3rd party" as the allegation:

SAR Nos. 699, 778, 794, 818, 1847, 1869. The evidentiary record before the Court is devoid of

undisputed evidence concerning the identity of the third party, the context or content of the

litigation, or any relation between the alleged third party litigation and the issuer, customer or

    3
       Alpine notes that the Court also granted summary judgment as to a substantial quantity of 2011 and 2012
SARs based on the finding that a regulatory action from 2013 was not included in the 2011 and 2012 narratives.
(See Opinion at 60 and 87 discussing “related” litigation with Customer “A” regarding a 2013 SEC action and
granting summary judgment on the basis that the 2013 action was not disclosed as an “essential element” in 2011
and 2012 narratives).

     As a result of this ruling and the elimination of many red flags, including the vast majority of the low-trading
category, the number of SARs where the five essential elements is the only identified omitted red flag has actually
increased from 295 to 509 SARs.

    Of the 509 SARs where the five essential elements is the only omitted red flag, 495 SARs involve Customer
“A” and were filed prior to the SEC action in 2013. Because the Court’s ruling on those particular SARs was clear,
Alpine has not included among its objections the fact that the omitted event was subsequent to the SAR filing date,
and will have to address that issue in subsequent proceedings.
                                                           3
        Case 1:17-cv-04179-DLC Document 188 Filed 04/04/19 Page 5 of 12




transaction. Therefore, the Court’s grant of summary judgment did not include SAR Nos. 699,

778, 794, 818, 1847, 1869.

       2.         Three SARs are outside the Court’s ruling on disclosure of shell companies.

       The Court ruled that, if a company was a shell company "within one year preceding the

transaction," Alpine was required to include that information in the narrative. (Opinion at 67-

71). In addition, the Court ruled that Alpine had a duty to include "derogatory information about

the customer or issuer" in the SAR narrative, including whether a company website was not

working, whether the company's SEC filings were not current, or an issuer’s “frequent” name

changes. (Id.).

       First, with respect to SAR No. 197, the SEC failed to allege on its Table any deficiency

involving shell status or some type of derogatory history. The SEC only referenced a Bates

number – no more. Accordingly, the SEC failed to put before the Court on summary judgment a

claim, allegation, or argument to which Alpine could respond, or to carry its burden on summary

judgment to demonstrate that SAR No. 197 was deficient as a matter of law in any capacity.

Thus, SAR No. 197 was not included in the Court’s grant.

       With respect to SAR Nos. 1712 and 1907, the SEC alleged on its Table that those

transactions involved a shell company. However, the record is devoid of undisputed evidence

that the issuer is or was a shell company within one year of the transaction. In fact, the support

file for SAR No. 1712 has a box checked “no” for the question, “To Owner’s best knowledge,

was the issuer ever a shell company” and also states in handwriting, “free trading from Cede &

Co per TA” and “Hold Shell / n/a shares came from Cede & Co per TA.” See Alpine’s Add’l

SOF, ¶ 198, at No. 1712 [Dkt. 154]. Similarly, the support file for SAR No. 1907 references

                                                 4
          Case 1:17-cv-04179-DLC Document 188 Filed 04/04/19 Page 6 of 12




multiple form 10-Qs and 10-Ks stating that the company is “not a shell.” While the SEC points

to a form 10-Q/A in the support file that refers to the company is a shell, inconsistent with the

prior and the subsequent Form 10-Qs and 10-Ks. (See Alpine00250039). The inconsistency in

these forms at the least creates an issue of fact as to whether the company was actually a shell

within one year of the transaction, particularly given the SEC’s failure even to address the

repeated confirmation in the file that the company was not a shell. Because all inferences are

required to be drawn in Alpine’s favor on summary judgment, and the SEC has failed to provide

undisputed evidence, SAR Nos. 1712 and 1907 are not within the scope of the Court’s grant on

summary judgment.

         3.       The Opinion did not address nine sets of duplicate SARs.

         Alpine argued in its opposition to the SEC’s Motion for Summary Judgment that the

SEC’s Exhibit 10 included 17 duplicate pairs of SARs as two separate violations.4 See Alpine’s

Mem. in Opp., at p. 41 [Dkt. 158]; Alpine’s Add’l Statement of Fact, ¶ 260, p. 273 [Dkt. 154],

and duplicate chart attached thereto as Exhibit 242. The SEC, in response, argued that the

purported duplicate SARs have “different Bates numbers” and “they were filed on different

dates” but did not dispute that the subject matter of the SARs are the same and that they report

the same transaction. See SEC’s Reply to Mot. for Summary Judgment, at p. 19 [Dkt. 167]

(emphasis in the original).




    4
       Of the original 17 alleged duplicate SARs, the following nine duplicate SARs remain at issue: (1585 and
1663); (1595 and 1698); (1617 and 1658); (1625 and 1659); (1682 and 1727); (1826 and 1827); (1934 and 1612);
(1936 and 1728); (1735 and 1607). SAR No. 1728 was included on the parties agreed upon SAR table. Thus, SAR
No. 1936 (duplicate to No. 1728) is objected to on duplication grounds. As to the other eight sets, the duplicates still
exist in the SEC’s listing of violations.
                                                           5
          Case 1:17-cv-04179-DLC Document 188 Filed 04/04/19 Page 7 of 12




         The SEC’s argument that the duplicates bear different filing dates is of no consequence.

The SARs are identical in every other respect, including their narratives, describing the same

transaction, same transaction date and same support file, but appear to have been filed twice.

The Bank Secrecy Act and applicable regulations thereunder require the filing of SARs

pertaining to a particular transaction. See 17 CFR § 1023.320(a)(1)(2) (stating that every broker

or dealer shall file with FinCEN “a report of any suspicious transaction relevant to a possible

violation of law or regulation” and “[a] transaction requires reporting under the terms of this

section if the transaction meets the specified criteria) (emphasis added). There exists no basis in

law or logic to find duplicate violations in relation to the reporting of one transaction.

         In addition, the Court did not address this issue and so failed to rule that more than one

violation can occur in relation to the reporting of a single transaction.5

         4.       The Opinion states that there may be remaining questions of fact regarding
                  Alpine’s post-2012 SAR narratives.

         Presented by the SEC only with examples of template narratives, which were employed

at Alpine prior to the 2012 FINRA Cycle Exam, the Court repeatedly predicated its March 30,

2018 and December 11, 2018 grants of summary judgment on the “thinness” or “opacity” of

those narratives. See e.g. March 30, 2011 Opinion, at 48 (regarding criminal and regulatory

history, the Court states that “the narratives for each of these SARs contain minimal


    5
      The issue of whether there can be more than one violation in relation to a single transaction also applies to the
SEC’s claims of omissions of multiple “red flags” in relation to one SAR. As will be set forth in more detail in
Alpine’s briefing on penalties, the number of violations could not exceed the total number of SARs. Similarly, to
the extent that a single SAR forms the basis for both a deficient narrative claim and a deposit/liquidation claim, and
only one violation per transaction would exist. Finally, with respect to the support files, only one violation, at most,
may be assessed for a failure to timely produce in response to a document subpoena because it is undisputed that
Alpine maintained and produced such files in this action; in fact, those files were relied upon and used by the SEC in
adding additional information to its expert’s chart on inadequate narratives.
                                                           6
         Case 1:17-cv-04179-DLC Document 188 Filed 04/04/19 Page 8 of 12




information”); id. at 51 (regarding shell companies, the Court states that “[g]iven the paucity of

information in the SAR narratives,” shell information was required); id. at 56 (regarding

unverified issuers, the Court states, “[t]he three SARs reported very little additional information”

and had “no information about the issuer”); id. at 62 (regarding foreign involvement, the Court

states that the SARs contained “a very opaque discussion in the narrative section of the SAR of

the reasons for filing the SAR.”). The Court further stated in its December 11 Opinion, in the

section entitled “Red Flags Omitted From SAR Narratives,” that “a fulsome SAR narrative could

present a question of fact as to whether the narrative was deficient,” suggesting that where a firm

provides a more substantial narrative, the omission of a supposed “red flag” would not subject

them to liability – at least not on summary judgment. (Id. at 53-54).

        Similarly, the Court stated, in its March 30 ruling, that “if a SAR had had a fulsome

disclosure of the Five Essential Elements and other information pertinent to the transaction that

the law requires a broker-dealer to disclose, then the omission of repetitive or cumulative

information found in the broker-dealer’s files might raise a question of fact regarding an alleged

violation of Rule 17a-8.” Id. at 65.

        Alpine has established a marked change in its practices in the wake of the FINRA 2012

cycle exam. See Opinion at 35 (“It is true that approximately two-thirds of the SARs at issue in

the SEC’s motion predate the FINRA Report”).6 Until 2012, Alpine filed SARs in which the

narrative consisted of a description of the transaction at issue, e.g., that a certain amount of stock

of a particular issuer was deposited on a particular day. From at least 2013 on – for at least the

    6
     In fact, roughly 68% of the SARs at issue in this case were filed between May of 2011 through September of
2012 (date of the FINRA Examination). Thus, 68% of the SARs were filed during the first 16 months of the four
and one-half year review period of this case – May of 2011 through December of 2015. See Alpine’s Add’l SOF, ¶
93 [Dkt. 154].
                                                       7
          Case 1:17-cv-04179-DLC Document 188 Filed 04/04/19 Page 9 of 12




last six years – Alpine ceased using that format and instead provided lengthier descriptions of the

transactions and the reasons for the filing of the SAR, in accordance with FINRA’s comments.

This is vividly illustrated by the fact that, of the 1,015 SARs which the SEC’s expert claims were

insufficient on their face for failing to include the so-called “5Ws,” only twenty (20) were

alleged to take place after Alpine received FINRA’s examination report in September of 2012.

See Opinion at 14; Alpine’s Add’l SOF No. 96 [Dkt. 154] (citing SEC’s Expert’s Table A-1, Ex.

64; Navigant Report, at 52, SEC’s Ex. 2). The SEC’s expert confirmed during her deposition

that roughly 1000 of the “deposit SARs” are dated from May of 2011 to August of 2012. Id.

(citing Angotti Dep., at 297, Ex. 10).

        With respect to those SARs that were filed after 2012, the expanse and detail of those

narratives precisely implicates the Court’s repeated confirmation that an omitted red flag may

not render an entire SAR a violation of the BSA. Here, Alpine has specifically identified 282

“fulsome” SAR narratives and objects to a grant of summary judgment relating to these SARs.7

In each of these fulsome SAR narratives, an alleged “red flag” has been omitted; however, the

SAR narrative discusses in detail one or more other red flags or reasons for suspicion that
    7
      As shown on the Objection Table, many of the fulsome SAR narratives include additional objections
addressed in this Memorandum. The more expansive SAR narratives for each of the following 282 SARs are
included in the Objection Table: 4, 6, 7, 9, 73, 80, 86, 87, 89, 93, 94, 100, 108, 109, 110, 114, 119, 121, 124, 143,
144, 145, 150, 160, 163, 164, 168, 169, 170, 172, 178, 180, 182, 185, 188, 202, 204, 206, 218, 220, 228, 232, 234,
241, 244, 246, 247, 255, 274, 279, 280, 288, 294, 299, 300, 301, 303, 304, 305, 308, 309, 311, 313, 314, 315, 318,
322, 323, 324, 325, 326, 327, 328, 330, 332, 334, 336, 338, 340, 341, 342, 343, 348, 349, 350, 355, 356, 357, 358,
359, 362, 363, 364, 366, 368, 369, 370, 371, 372, 387, 394, 429, 430, 453, 463, 470, 480, 498, 500, 506, 515, 526,
531, 548, 553, 565, 574, 580, 584, 586, 588, 589, 612, 616, 629, 633, 647, 654, 664, 666, 668, 674, 691, 696, 699,
701, 703, 717, 755, 760, 772, 778, 785, 794, 809, 810, 813, 814, 818, 828, 834, 835, 838, 839, 846, 849, 851, 852,
855, 856, 857, 858, 860, 861, 862, 864, 866, 867, 868, 869, 870, 872, 874, 878, 883, 884, 1605, 1606, 1610, 1618,
1619, 1622, 1627, 1630, 1633, 1639, 1674, 1717, 1751, 1752, 1757, 1762, 1763, 1764, 1766, 1768, 1769, 1771,
1773, 1774, 1777, 1781, 1782, 1783, 1784, 1785, 1788, 1790, 1791, 1792, 1793, 1796, 1799, 1804, 1805, 1809,
1814, 1819, 1825, 1830, 1847, 1858, 1869, 1872, 1879, 1881, 1882, 1886, 1887, 1891, 1894, 1895, 1897, 1898,
1900, 1901, 1902, 1904, 1906, 1908, 1911, 1912, 1915, 1921, 1922, 1923, 1925, 1926, 1927, 1928, 1930, 1931,
1938, 1939, 1940, 1941, 1942, 1943, 1947, 1948, 1952, 1953, 1955, 1959, 1960,, 1967, 1968, 1969, 1970, 1971,
1981, 1982, 1985, 1987, 1988, 1991, 1992, 1994, 1996, 1999, 2001, 2005.
                                                         8
       Case 1:17-cv-04179-DLC Document 188 Filed 04/04/19 Page 10 of 12




triggered the filing of the SAR. For example, the SEC alleges that SAR No. 778 omitted

regulatory history regarding a “third-party” from the SAR narrative. Alpine has objected to the

inclusion of this SAR because the Opinion did not address this “third-party” allegation (Section 1

above). Alpine further objects on the grounds that the SAR narrative is fulsome and outlines

Alpine’s reasoning for filing the SAR, including related regulatory history, as follows:




       Based on the Court’s ruling, there remains a question of fact as to whether the SAR

constitutes a violation of the BSA as a matter of law on account of an omitted red flag when the

                                                9
        Case 1:17-cv-04179-DLC Document 188 Filed 04/04/19 Page 11 of 12




salient aspects of the transaction and the firm’s view of suspiciousness were addressed. None of

those 282 SARs that contain a more extensive SAR narrative should be included within the

Court’s grant of summary judgment.

       The SEC responds to Alpine’s Objection by arguing that it is “untimely” and akin to a

motion to reconsider because it asks the Court to consider new argument and evidence. The SEC

is incorrect. As detailed above, the Court consistently held that a “fulsome narrative” could

present an issue of fact, notwithstanding the omission of an alleged red flag. At no time did the

Court rule on the sufficiency of these narratives and so there was no basis for Alpine to object to

or seek reconsideration of such a ruling.

       Further, as Alpine argued in its opposition to summary judgment, despite asking the

Court to rule that Alpine’s SAR narratives were deficient as a matter of law, the SEC did not

submit a single SAR in support of summary judgment for the Court to review to carry its burden

of demonstrating that the absence of any issue of material fact. See Fed. R. Civ. P. 56(a), (e).

Instead, the SEC relied on its omitted red flag theory, removed from the context of the

transaction and the content of the narrative. The Court, while stating that summary judgment

would be available where the narrative was inadequate, also made clear that an omitted red flag

could be insufficient to support summary judgment where there was a more expansive

description. Because the Court has now sought to identify those SARs that would be

encompassed by its decisions, this is the point at which the issue is properly presented, and

summary judgment should not be granted where the narrative contains a “fulsome” description

of the transaction and the reason for the filing.



                                                    10
       Case 1:17-cv-04179-DLC Document 188 Filed 04/04/19 Page 12 of 12




DATED this 4th day of April, 2019.


                                     /s/ Maranda E. Fritz
                                     Maranda E. Fritz
                                     THOMPSON HINE
                                     335 Madison Avenue, 12th Floor
                                     New York, New York 10017-4611
                                     Tel. 212.344.5680
                                     Fax 212.344.6101
                                     Email: Maranda.Fritz@thompsonhine.com

                                     Brent R. Baker (BB 8285)
                                     Aaron D. Lebenta (Pro Hac Vice)
                                     Jonathan D. Bletzacker (Pro Hac Vice)
                                     CLYDE SNOW & SESSIONS
                                     One Utah Center
                                     201 South Main Street, Suite 1300
                                     Salt Lake City, Utah 84111-2216
                                     Telephone 801.322.2516
                                     Facsimile 801.521.6280
                                     Email: brb@clydesnow.com
                                            adl@clydesnow.com
                                            jdb@clydesnow.com

                                     Attorneys for Defendant Alpine Securities
                                     Corporation




                                       11
